STATE OF TEXAS
                                                             4lh COURT OF APPEALS
                                                                COUTYOFBEXAR


Michael Idrogo, Public Servant, Stale of Texas.
Plaintiff/Relator/Appellant,


v.                                                                                    Disi. Court Case No. 2010-CI-12389

Sarah Giirrahan, el alia (in official and                                             Jury Trial Demand; demand for immediate
individual capacities)! and others yet to be                                          suspension of county personnel
named, Defendana/Respondents,                                                         pending trial



                                            MOTION TO PROCEED IN FORMA PAUPER IS


In the interest of justice. Michael Idrogn. Public Servant candidate, State of Texas, Movani AppeNani/Plaintilf/Relator filed this
Motion To Proceed In Forma Pauperis. Michael Idrogo is unable to afford costs of the Appeal.



                                                         PREGO ORATTO'NEM (PRAYER)

Plaintiff/Rel ator/Appellant,    in   !he   interest      of justice   and   as   a     matter of     law,   prays   lor   granting   of judgment      in
Plaintiff/Relator/Appcllant's     favor     and    thai    Plflintiff/Rclaior/Appellani      have     such   other   and    further   relief   to   which
Pla intiff/Relator/Appellant may show justly entitled.



         Declared to the best of my belief, pursuant I"/14'" Amend .Bill of Rights. U.S. Const., TX Const., laws enforcing.
without prejudice U.C.C. Filed on this date by mailbox.




Michael Idrogo. Plaintiff/Relator. deputized Federal Court 1>)K!), Public Servant, State of Texas (candidate for Federal office):
Navy commander veteran of foreign wars
317 West Rosewood Avenue
San Antonio, Texas 78212
         copy: Attorney General of the United States, Federal authorities. State authorities




                                                                  -    AFFIRMATION -
STATE OF TEXAS
COUNTY OF BEXAR
I. petitioner. Michael (drogo, do declared and affirm the above is correct lo the best of my observation, recollection, & belief.
Declared to the best of my belief, pursuant P'/M'^Amend.. Bill of Rights. U.S.Const., TX Const.. & lews enforcing, without
prejudice U.C
                                            ) ,., 'i .

Daic                           Michael Idrogo, Plaintiff/Re] ator. Public Servant. State of Texas, (candidate for Federal office)




                                                                                                                                         to
         ~.


               -
               ■■




                           £71




                             "
^1




s        %~lr
3        o          c 7^
0)

         C          -1

     5                           JO (.0
         \S>                     3£




                                   jj